 This document was signed electronically on December 11, 2018, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: December 11, 2018




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,1                              )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )


                ORDER GRANTING MOTION OF DEBTORS TO APPROVE
             SETTLEMENT AMONG THE DEBTORS, CONSOLIDATION COAL
                    COMPANY AND MCELROY COAL COMPANY


          Upon consideration of the Motion of Debtors to Approve Settlement Among the Debtors,

 Consolidation Coal Company and McElroy Coal Company [Docket No. 1683] (the “Motion”)2


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage LLC (6928), case no. 18-50764. The Debtors’
 address is 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                          1


18-50757-amk         Doc 1814        FILED 12/11/18           ENTERED 12/11/18 15:34:42                Page 1 of 5
 for an order (this Order”) approving the settlement attached to the Motion as Exhibit A (the

 “Settlement Agreement”) as more fully described in the Motion; and the Court having found that

 it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having

 found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having

 found that venue of the cases and the Motion in this district is proper pursuant to 28 U.S.C. §§

 1408 and 1409; and the Court having found that the Debtors provided appropriate notice of the

 Motion and the opportunity for hearing on the Motion under the circumstances; and the Court

 having determined that the legal and factual bases set forth in the Motion establish just cause for

 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The Settlement Agreement is hereby approved in its entirety, and the failure to

 specifically describe or include herein any particular provision in the Settlement Agreement shall

 not diminish or impair the effectiveness of any such provision. The Settlement Agreement shall

 be fully binding on and effective as to each and all of the Parties thereto.

        3.      If there is any direct conflict between the terms of the Settlement Agreement and

 the terms of this Order, the terms of this Order shall control solely to the extent of such conflict.

        4.      Pursuant to Bankruptcy Code section 502(a), Claim No. 1354 shall be allowed as

 an unsecured claim against the FG estate in the amount of $75,000,000 without any further

 action by the Parties or the Court, and which claim shall be treated the same as other

 substantially similar general unsecured claims against the FG estate in connection with any plan

 of reorganization filed in the Chapter 11 Cases. The Debtors’ claims and noticing agent is hereby

 authorized and directed to update the official claims register with respect to Claim No. 1354



                                                   2


18-50757-amk       Doc 1814      FILED 12/11/18        ENTERED 12/11/18 15:34:42            Page 2 of 5
 consistent with the terms of this Order and the Settlement Agreement. Any payment made to any

 of the Murray Released Parties, either before or after the filing of the Chapter 11 Cases, shall not

 be subject to disgorgement for any reason.

        5.      The 2006 CSA and the 2016 CCR Agreement are hereby terminated and of no

 force and effect and the Parties shall have no further obligations to perform thereunder.

        6.      Pursuant to section 365(a) of the Bankruptcy Code, the 2006 CSA and the 2016

 CCR Agreement are deemed rejected by the Debtors as of the Effective Date.

        7.      Rejection of the 2006 CSA and the 2016 CCR Agreement complies with the

 requirements of Bankruptcy Rule 6006(c).

        8.      Pursuant to section 363 of the Bankruptcy Code, the 2018 CSA is hereby ratified,

 and FG is authorized to enter into the 2018 CCR Agreement and the 2019 BTS Agreement. The

 New Agreements are hereby authorized and approved in all respects, and all of their provisions

 are enforceable according to their terms. FG and Murray are hereby authorized and directed to

 fully perform all obligations and exercise all rights and powers under the New Agreements,

 without further approval or relief from the Court.

        9.      Upon the occurrence of the Effective Date (as defined in the Settlement

 Agreement), FG shall promptly confer with Murray to calculate the difference between the

 amount that FG would have been required to pay if the 2018 CCR Agreement had been effective

 as of October 1, 2018 and what FG actually paid under the 2016 CCR Agreement from October

 1, 2018, through and including the Effective Date (the "True-Up Amount") and within ten (10)

 calendar days after the Parties determine the True-Up Amount, FG shall pay such amount to

 Murray (or one of its affiliates). Any dispute regarding the True-Up Amount shall be heard and

 determined by this Court on a schedule to be agreed upon by the Parties.



                                                  3


18-50757-amk      Doc 1814      FILED 12/11/18        ENTERED 12/11/18 15:34:42           Page 3 of 5
        10.        The Releases contained in paragraphs 5 and 6 of the Settlement Agreement are

 hereby approved.

        11.        Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006 or

 otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

        12.        The Settlement Parties are authorized and directed to execute, deliver, implement,

 and fully perform any and all obligations and to take any and all actions reasonably necessary or

 appropriate to consummate, complete, execute, and implement the Settlement Agreement and the

 New Agreements in accordance with the terms and conditions therein without the need for

 further approval or relief from this Court.

        13.        This Order shall survive the conversion, dismissal, and/or closing of the Chapter

 11 Cases, appointment of a chapter 11 trustee, confirmation of a plan of reorganization or

 liquidation, and/or the substantive consolidation of some or all of these Chapter 11 Cases,

 including with any other case or cases.

        14.        This Court shall retain jurisdiction with respect to all matters arising from or

 related to the implementation of this Order until the effective date of a chapter 11 plan confirmed

 in FG’s Chapter 11 Case. Notwithstanding the foregoing, any dispute under the New

 Agreements shall be determined in accordance with the jurisdiction and governing law sections

 of those agreements.

                                                   ###




                                                     4


18-50757-amk         Doc 1814      FILED 12/11/18        ENTERED 12/11/18 15:34:42           Page 4 of 5
 SUBMITTED BY:

 /s/ Kate M. Bradley
 BROUSE MCDOWELL LPA
 Marc B. Merklin (0018195)
 Kate M. Bradley (0074206)
 Bridget A. Franklin (0083987)
 388 South Main Street, Suite 500
 Akron, OH 44311-4407
 Telephone: (330) 535-5711
 Facsimile: (330) 253-8601
 mmerklin@brouse.com
 kbradley@brouse.com
 bfranklin@brouse.com

  - and -

 AKIN GUMP STRAUSS HAUER & FELD LLP
 Ira Dizengoff (admitted pro hac vice)
 Lisa Beckerman (admitted pro hac vice)
 Brad Kahn (admitted pro hac vice)
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 idizengoff@akingump.com
 lbeckerman@akingump.com
 bkahn@akingump.com

      - and -

 Scott Alberino (admitted pro hac vice)
 Kate Doorley (admitted pro hac vice)
 1333 New Hampshire Avenue, N.W.
 Washington, D.C. 20036
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 salberino@akingump.com
 kdoorley@akingump.com

 Counsel for Debtors and Debtors in Possession




                                                 5


18-50757-amk     Doc 1814      FILED 12/11/18        ENTERED 12/11/18 15:34:42   Page 5 of 5
